DISMISS and Opinion Filed January 29, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00449-CV

                  FRANCIE RACHAL, Appellant
                               V.
  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN
  TRUST FOR THE REGISTERED HOLDERS OF MORGAN STANLEY
 ABS CAPITAL I INC. TRUST 2006-HE8, MORTGAGE PASS-THROUGH
           CERTIFICATES, SERIES 2006-HE8, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-00452-2020

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant’s brief in this appeal has not been filed despite appellant being

granted, primarily as a result of the impact of the Covid-19 pandemic on her, more

than an additional 200 days to file the brief. Although we cautioned appellant in our

last order directing the brief be filed that further extension motions would not be

entertained and failure to file the brief by January 22, 2021 would result in dismissal

of the appeal without further notice, see TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c),
appellant has filed yet another extension motion. She seeks a two-week extension

to February 5th.

        In the motion, appellant asserts she has prepared an “initial” brief but needs

more time “to review and revise” it to ensure its accuracy.1 She explains she did not

receive a copy of the record until December 28, 2020 and is pro se, which along with

the pandemic, has hindered her ability to file the brief.

        We note the clerk’s record was filed April 28, 2020 and the reporter’s record

was filed a month later, on May 29, 2020. We further note that appellant only

requested a copy of the record on December 16, 2020, although she acknowledged

the filing dates of the records in each of the five extension motions she has filed, the

first one which was filed July 2, 2020. Although we are sympathetic to the

disruptions and delays caused by the pandemic and mindful that most parties

representing themselves are not trained in law, we do not treat pro se litigants

differently than parties who are represented by counsel and nothing before us

persuades us that the more than 200 additional days granted appellant to file the brief

have been insufficient even under the conditions generated by the pandemic. See

Carrigan v. Edwards, No. 13-20-00093-CV, 2020 WL 6504418 (Tex. App.—

Corpus Christi–Edinburgh Nov. 5, 2020, no pet.) (mem. op.) (dismissing appeal




    1
     Appellant asserts she has provided a redacted copy of the “initial” brief in a “good faith effort . . . to
show” she has “in fact taken seriously” the order to submit the brief by January 22nd, but the extension
motion filed in the Court does not include any attachments.
                                                    –2–
where appellant failed to file brief after seventy-nine-day extension due to pandemic

and noting “the pandemic conditions do not generate a blanket excuse which can be

used to extend deadlines indefinitely”); Rogers v. Rogers, No. 11-19-00213-CV,

2020 WL 4725628 (Tex. App.—Eastland Aug. 13, 2020, no pet.) (per curiam)

(mem. op.) (denying eighth extension motion after abating appeal for approximately

sixty days due to pandemic); Bolling v. Farmers Branch Indep. Sch. Dist., 315

S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.) (noting courts generally caution

pro se litigants they will not be treated differently than parties represented by

licensed attorneys). Accordingly, we deny the extension motion and dismiss the

appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


200449F.P05




                                        –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

FRANCIE RACHAL, Appellant                   On Appeal from the County Court at
                                            Law No. 2, Collin County, Texas
No. 05-20-00449-CV         V.               Trial Court Cause No. 002-00452-
                                            2020.
DEUTSCHE BANK NATIONAL                      Opinion delivered by Chief Justice
TRUST COMPANY, AS TRUSTEE,                  Burns, Justices Molberg and Smith
IN TRUST FOR THE                            participating.
REGISTERED HOLDERS OF
MORGAN STANLEY ABS
CAPITAL I INC. TRUST 2006-HE8,
MORTGAGE PASS-THROUGH
CERTIFCATES, SERIES 2006-HE8,
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Deutsche Bank National Trust Company, as
Trustee, in Trust for the Registered Holders of Morgan Stanley ABS Capital I Inc.
Trust 2006-HE8, Mortgage Pass-Through Certificates, Series 2006-HE8 recover its
costs, if any, of this appeal from appellant Francie Rachal.


Judgment entered January 29, 2021.




                                      –4–